 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (this “Amendment”) dated as of the 20th day of December, 2017
amends the Employment Agreement, dated April 28, 2015, as amended on December 1,
2016 and May 31, 2017 (collectively, the “Agreement”), by and between Synthetic
Biologics, Inc. (the “Company”) and Steven A. Shallcross (the “Executive”).
Capitalized terms used herein without definition shall have the meanings
assigned in the Agreement.  

 

WHEREAS, the Company currently employs the Executive as its Chief Financial
Officer, Treasurer and Secretary pursuant to terms and conditions set forth in
the Agreement; and

 

WHEREAS, the Company also desires to employ the Executive as its Interim Chief
Executive Officer, and the Executive desires to accept such position, on the
terms and conditions set forth in this Agreement.

 

NOW THEREFORE, for the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Agreement as follows:

 

1.           Amendments.

 

A.Section 2 of the Agreement is hereby amended by adding the following paragraph
to the end of Section 2 of the Agreement:

 

(a)“The Executive shall also serve as Interim Chief Executive Officer effective
December 5, 2017 until the time that the Company appoints a permanent Chief
Executive Officer unless there is an earlier termination of the Executive in
accordance with the Agreement. As Interim Chief Executive Officer, the Executive
shall have such duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized companies and such other duties and responsibilities as the
Board shall designate that are consistent with the Executive’s position as
Interim Chief Executive Officer, including directing, supervising and having
responsibility for all aspects of the operations and general affairs of the
Company as directed by the Board. The Executive shall report to, and be subject
to, the lawful direction of the Board. During Executive’s tenure as Interim
Chief Executive Officer, the Executive shall use his best efforts to perform
faithfully and efficiently the duties and responsibilities assigned to the
Executive hereunder and devote all of the Executive’s business time (excluding
periods of vacation and other approved leaves of absence) to the performance of
the Executive’s duties with the Company.”

 

B.Section 4 of the Agreement is deleted and replaced with the following:

 

“4. (a) BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary (the “Base Salary”) at an annual rate of Three Hundred
Eighty One Thousand One Hundred and Fifty Dollars ($381,150), payable
semi-monthly in accordance with the regular payroll practices of the Company.
The Executive’s Base Salary shall be subject to review and adjustment from time
to time by the Board (or a committee thereof) in its sole discretion, but may
not be decreased. The base salary as determined herein from time to time shall
constitute “Base Salary” for purposes of this Agreement.

 



 

 

 

(b) MONTHLY COMPENSATION. For the period that the Executive serves as Interim
Chief Executive Officer, he shall receive a cash payment from the Company of
Eight Thousand Dollars ($8,000) per calendar month; pro-rated for any partial
months that Executive serves as Interim Chief Executive Officer, payable in
accordance with the regular payroll practices of the Company.

 

2.           Severability. The provisions of this Amendment are severable and if
any part or it is found to be unenforceable the other paragraphs shall remain
fully valid and enforceable.

 

3.           No Other Amendments; Confirmation. All other terms of the Agreement
shall remain in full force and effect. The Agreement, as amended by this
Amendment, constitutes the entire agreement between the parties with respect to
the subject matter thereof.

 

4.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but both of which
together shall constitute one and the same instrument.

 

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

  Company:           SYNTHETIC BIOLOGICS, INC.                     By: /s/
Jeffrey J. Kraws        Name: Jeffrey J. Kraws     Title: Chairman of the Board
of Directors               Executive:               /s/ Steven A. Shallcross    
STEVEN A. SHALLCROSS  

 



 

 

 